Citation Nr: 1508632	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-14 501A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability.

2.  Entitlement to a separate compensable rating for scar associated with service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The September 2013 VA examination report suggests that the Veteran has a scar associated with his service-connected lumbar spine disability.  The Board takes jurisdiction of the issue of entitlement to a separate compensable rating for scar as a potential manifestation of the service-connected lumbar spine disability because it is essentially a component of the lumbar spine rating issue on appeal.  

The issue of entitlement to a separate compensable rating for scar associated with service-connected lumbar spine disability is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Veteran's service-connected lumbar spine disability has manifested by forward flexion of the thoracolumbar spine to no worse than 15 degrees, considering pain and other factors; and ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting more than 6 weeks due to intervertebral disc syndrome (IVDS), and neurologic abnormalities (other than lower extremity radiculopathy) have not been shown.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard June 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).   The Veteran's service records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA examinations in October 2009, July 2011, and September 2013.  

The Board finds that the October 2009 examination report is inadequate because it does not properly address limitation of range of motion.  Accordingly, the October 2009 VA examination will not be discussed further.  

The Veteran contends that the September 2013 VA examination is inadequate because the examiner failed to determine the severity of the back disability "during periods of flare-ups" without resorting to speculation.  The Board finds that the September 2013 VA examination is adequate to rate the Veteran's lumbar spine disability.  First, the examiner explained that he was unable to determine without resorting to mere speculation any pain, weakness, fatigability, or incoordination due to repeated use or during flare-ups as the Veteran was not having a flare-up or using the Veteran's condition in such a manner to cause such complaints at the time of the examination.  Second, the examiner thoroughly documented the different ways the disabilities affect the Veteran's daily living, including after repetitive use and during flare-ups.  Third, the Veteran's representative did not identify a single example of functional loss, let alone functional loss beyond that documented in the September 2013 VA examination report.  Moreover, the Board finds that the record does not contain any evidence of functional loss beyond that documented in the September 2013 VA examination report.

Accordingly, the July 2011 and September 2013 VA examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Analysis
The Veteran seeks a rating in excess of 20 percent for service-connected back disability.  The Veteran's back disability is currently rated under Diagnostic Code 5237 and the disability has been characterized as lumbosacral strain with lumbosacral spondylosis, degenerative disc disease L5-S1, and old compression fractures of T6, T7, and T8.

Under the General Rating Formula for Diseases and Injuries of the Spine, the current 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating, 40 percent, is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the next higher rating, 40 percent, is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In May 2009, the Veteran reported that back spasms and stiffness during manual labor make it nearly impossible to vacuum, lift any amount of weight, walk far, climb stairs, or travel in a vehicle.  He also reported having approximately 12 totally incapacitating episodes in the past 12 months.

On July 11, 2009, Mercy Hospital gave the Veteran a generic informational flyer that instructed him to rest and take pain medication during back spasms.  However, none of the VA or private medical records show evidence of prescribed bed rest.  

In January 2010, the Veteran stated that he does not wish to pursue a claim for entitlement to a total disability rating based on individual unemployability.

At the July 2011 VA examination, the Veteran described recurrent back pain with radiation to his lower extremities.  The Veteran reported daily flare-ups, which result in reduced motion, stiffness, cramping, and numbness in the lower extremities.  The Veteran also reported difficulty with prolonged standing and walking.  On physical examination, thoracolumbar spine range of motion included forward flexion to 35 degrees, with objective evidence of pain at 15 degrees.  There was additional functional impairment due to pain on movement.  There was no evidence of IVDS or incapacitating episodes over the past 12 months.  

At a September 2013 VA medical examination, the Veteran described recurrent back pain and extremely painful flare-ups, which are triggered by prolonged walking and laying on his side.  On physical examination, thoracolumbar spine range of motion included forward flexion to 40 degrees, with objective evidence of pain at 40 degrees.  There was no additional limitation in range of motion on repetitive-use testing.  The examiner reported that pain was the only factor contributing to functional loss during the VA examination and that he could not speculate as to how factors not present on examination might affect the disability.  The examiner also reported scars related to the back disability that were painful/unstable or covered more than 6 square inches.   

During the pendency of the appeal, the criteria for the next higher rating, 40 percent have been met.  At worst, forward flexion of the thoracolumbar spine has been limited to 15 degrees with consideration of painful motion and other factors, including additional functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   This is shown by the July 2011 VA examination report.  While other spinal examination's show greater range of motion, the Board finds that after resolving the benefit of doubt in the Veteran's favor, the range of motion coupled with the functional impact of flare-ups and other factors more nearly approximate the criteria for a 40 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The criteria for the next higher rating, a 50 percent, have not been met.  The record is absent any lay or medical evidence of ankylosis of the entire thoracolumbar spine.  Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period of the appeal.  Although the Veteran reported approximately 12 episodes of incapacitating pain in in 2008 and 2009, none of these episodes required bed rest prescribed by a physician and treatment by a physician.  See VA and Private treatment records.  

Additionally, there is no evidence of neurological abnormalities other than the already service-connected radiculopathy of the lower extremities.  In October 2013, the Veteran stated he has received exactly the rating he wanted for that disability.

In sum, the evidence supports a 40 percent rating, but no higher for service-connected lumbar spine disability.

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.
 
Here, the first element of the analysis is not satisfied.  The Veteran's service-connected lumbar spine disability is productive of pain; stiffness; limited motion; flares with prolonged standing, sitting, and laying; and radiculopathy.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain; stiffness; limited motion; flares with prolonged standing, sitting, and laying; and radiculopathy.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability with radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's lumbar spine disability, referral for extraschedular consideration is not required.  


ORDER

A 40 percent rating, but no higher, for service-connected lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Reexamination is needed to obtain additional information to rate any scar related to the service-connected back disability.  The September 2013 VA examination report indicates that the Veteran may be entitled to a separate rating for scars associated with the service-connected back disability; however, the report does not contain the information needed to rate a scar.  See 38 C.F.R. § 4.2 (2014) ("If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Previous examination did not reveal a scar.  The Board finds that a remand is therefore warranted for another VA examination.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to describe any scar related to the service-connected lumbar spine disability, including (i) the size, (ii) whether it is deep/superficial and nonlinear, (iii) the number of painful or unstable scars, and (iv) any disabling effects.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, after conducting any other development deemed necessary, readjudicate this aspect of the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


